DETAILED ACTION
This action is responsive to the pending claims, 1-9, received 24 June 2022. Accordingly, the detailed action of claims 1-9 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5, 8-11 of copending Application No. 16945034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application 17849095
Co-Pending Application 16945034
1. A vehicle on-board communication device comprising: an acquisition unit that acquires divided updating data that is created by dividing 5updating data which updates data stored in an updating-target vehicle on-board instrument out of a plurality of vehicle on-board instruments that are mounted in a vehicle; a relay unit that delivers the divided updating data acquired by the acquisition unit to the updating-target vehicle on-board instrument via a communication line; an instrument load transmission interval deciding unit that determines a processing 10load based on at least one of a processing state of one of the plurality of vehicle on-board instruments, a processing state of the acquisition unit, or a processing state of the relay unit, and selects a transmission interval for the divided updating data based on this processing load; and a communication line load transmission interval deciding unit that determines a load 15of the communication line based on a communication state of the communication line, and selects a transmission interval for the divided updating data based on this load; and a delivery control unit that compares the transmission interval selected by the communication line load transmission interval deciding unit with the transmission interval selected by the instrument load transmission interval deciding unit, and controls the relay unit 20such that the divided updating data is delivered to the updating-target vehicle on-board instrument at a transmission interval that is equal to or greater than the longer of these transmission intervals.
2. A vehicle on-board communication device comprising: vehicle on-board instruments that are mounted in a vehicle and are connected to a communication line, and that have a storage unit that stores data; and at least one processor, the at least one processor being configured to execute: an acquisition process that acquires divided updating data that is created by dividing updating data which updates the data stored in the storage unit of the vehicle on-board instruments; a relay process that delivers the divided updating data acquired by the acquisition process to the vehicle on-board instruments via the communication line; an instrument load transmission interval deciding process that determines a processing load based on a processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process, and selects a transmission interval for the divided updating data based on this processing load; and a delivery control process that controls the relay process such that the divided updating data is delivered to the vehicle on-board instruments at transmission intervals which are not less than the transmission interval selected by the instrument load transmission interval deciding process, wherein the at least one processor is further configured to execute a communication line load transmission interval deciding process that determines a load of the communication line -2-Application No. 16/945,034 based on a communication state of the communication line, and selects a transmission interval for the divided updating data based on this load; and the delivery control process compares the transmission interval selected by the communication line load transmission interval deciding process with the transmission interval selected by the instrument load transmission interval deciding process, and controls the relay process such that the divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals.
2. A vehicle on-board communication device comprising: 25a plurality of vehicle on-board instruments that are mounted in a vehicle; an acquisition unit that acquires divided updating data that is created by dividing updating data which updates data stored in an updating-target vehicle on-board instrument out of the plurality of vehicle on-board instruments; a relay unit that delivers the divided updating data acquired by the acquisition unit to 30the updating-target vehicle on-board instrument; an instrument load transmission interval deciding unit that determines a processing load based on at least one of a processing state of one of the plurality of vehicle on-board instruments, a processing state of the acquisition unit, or a processing state of the relay unit, and selects a transmission interval for the divided updating data based on this processing load, 35and determines a new processing load by again acquiring the processing load based on at least 25one of a processing state of one of the plurality of vehicle on-board instruments, a processing state of the acquisition unit, or a processing state of the relay unit after the relay unit has delivered a portion of the divided updating data, then again selects the transmission interval for the divided updating data based on this new processing load; and 5a delivery control unit that compares the transmission interval after the divided updating data has been delivered with the transmission interval that is selected again by the instrument load transmission interval deciding unit, and controls the relay unit such that the remaining divided updating data is delivered to the updating-target vehicle on-board instrument at a transmission interval that is equal to or greater than the longer of these 10transmission intervals.
3. A vehicle on-board communication device comprising: vehicle on-board instruments that are mounted in a vehicle and are connected to a communication line, and that have a storage unit that stores data; and at least one processor, the at least one processor being configured to execute: an acquisition process that acquires divided updating data that is created by dividing updating data which updates the data stored in the storage unit of the vehicle on- board instruments; a relay process that delivers the divided updating data acquired by the acquisition process to the vehicle on-board instruments via the communication line; an instrument load transmission interval deciding process that determines a processing load based on a processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process, and selects a transmission interval for the divided updating data based on this processing load; and a delivery control process that controls the relay process such that the divided updating data is delivered to the vehicle on-board instruments at transmission intervals which -3-Application No. 16/945,034 are not less than the transmission interval selected by the instrument load transmission interval deciding process, wherein the instrument load transmission interval deciding process determines a processing load by again acquiring the processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process after the relay process has delivered a portion of the divided updating data, and then again selects the transmission interval for the divided updating data based on this new processing load, and the delivery control process compares the transmission intervals for the divided updating data after the divided updating data has been partially delivered with the transmission intervals selected again by the instrument load transmission interval deciding process, and controls the relay process such that the remaining divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals.
3. The vehicle on-board communication device according to Claim 1, wherein the instrument load transmission interval deciding unit determines a new processing load by again acquiring the processing load based on at least one of a processing state of one 15of the vehicle on-board instruments, a processing state of the acquisition unit, or a processing state of the relay unit after the relay unit has delivered a portion of the divided updating data, and then again selects the transmission interval for the divided updating data based on this new processing load, and the delivery control unit compares the transmission interval for the divided updating 20data after the divided updating data has been partially delivered with the transmission interval selected again by the instrument load transmission interval deciding unit, and controls the relay unit such that the remaining divided updating data is delivered to the updating target vehicle on-board instrument at a transmission interval that is equal to or greater than the longer of these transmission intervals.
4. The vehicle on-board communication device according to Claim 2, wherein the instrument load transmission interval deciding process determines a processing load by again acquiring the processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process after the relay process has delivered a portion of the divided updating data, and then again selects the transmission interval for the divided updating data based on this new processing load, and the delivery control process compares the transmission intervals for the divided updating data after the divided updating data has been partially delivered with the transmission intervals selected again by the instrument load transmission interval deciding process, and controls the relay process such that the remaining divided updating data is -4-Application No. 16/945,034 delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals.










4. The vehicle on-board communication device according to Claim 1, wherein the communication line load transmission interval deciding unit determines the load of the communication line by again acquiring the communication state of the communication line after the relay unit has delivered a portion of the divided updating data, and again selects 30the transmission interval for the divided updating data based on this load, and a delivery control process compares the transmission interval for the divided updating data after the divided updating data has been partially delivered with the transmission interval selected again by the communication line load transmission interval deciding unit, and controls the relay unit such that the remaining divided updating data is 35delivered to the updating target vehicle on-board instrument at a transmission interval that is 26equal to or greater than the longer of these transmission intervals.
5. The vehicle on-board communication device according to Claim 2, wherein the communication line load transmission interval deciding process determines the load of the communication line by again acquiring the communication state of the communication line after the relay process has delivered a portion of the divided updating data, and again selects the transmission interval for the divided updating data based on this load, and the delivery control process compares the transmission intervals for the divided updating data after the divided updating data has been partially delivered with the transmission intervals selected again by the communication line load transmission interval deciding process, and controls the relay process such that the remaining divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals.
5. The vehicle on-board communication device according to Claim 1, wherein the acquisition unit acquires the divided updating data wirelessly.  

8. The vehicle on-board communication device according to Claim 2, wherein the acquisition process includes acquiring the divided updating data wirelessly
6. The vehicle on-board communication device according to Claim 2, wherein the acquisition unit acquires the divided updating data wirelessly.  

9. The vehicle on-board communication device according to Claim 3, wherein the acquisition process includes acquiring the divided updating data wirelessly
8. The vehicle on-board communication device according to Claim 4, wherein the acquisition unit acquires the divided updating data wirelessly.  

10. The vehicle on-board communication device according to Claim 5, wherein the acquisition process includes acquiring the divided updating data wirelessly.
9. A communication method comprising: acquiring, by an acquisition unit, divided updating data that is created by dividing updating data which updates data stored in an updating-target vehicle on-board instrument out of a plurality of vehicle on-board instruments that are mounted in a vehicle; delivering, by a relay unit, the divided updating data acquired by the acquisition unit 20to the updating-target vehicle on-board instrument via a communication line; determining, by an instrument load transmission interval deciding unit, a processing load based on at least one of a processing state of one of the plurality of vehicle on-board instruments, a processing state of the acquisition unit, or a processing state of the relay unit, and selecting a transmission interval for the divided updating data based on this processing 25load; and determining, by a communication line load transmission interval deciding unit, a load of the communication line based on a communication state of the communication line, and selecting a transmission interval for the divided updating data based on this load; and comparing, by a delivery control unit, the transmission interval selected by the 30communication line load transmission interval deciding unit with the transmission interval selected by the instrument load transmission interval deciding unit, and controlling the relay unit such that the divided updating data is delivered to the updating-target vehicle on-board instrument at a transmission interval that is equal to or greater than the longer of these transmission interval
11. A communication method that is applied to a vehicle on-board communication device comprising vehicle on-board instruments that are mounted in a vehicle and are connected to a communication line, and that have a storage process that stores data, the communication method comprising: an acquisition process of acquiring divided updating data which is acquired by dividing updating data that updates the data stored in the storage process of the vehicle on- board instruments; a relay process of delivering the divided updating data acquired by the acquisition process to the vehicle on-board instruments via the communication line; a communication line load transmission interval deciding process of determining a load of the communication line based on a communication state of the communication line, and selecting a transmission interval for the divided updating data based on this load; -6-Application No. 16/945,034 an instrument load transmission interval deciding process of determining a processing load based on a processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process, and selecting a transmission interval for the divided updating data based on this processing load; and a delivery control process of controlling deliveries of the divided updating data by the relay process, and comparing the transmission interval selected by the communication line load transmission interval deciding process with the transmission interval selected by the instrument load transmission interval deciding process, and delivering the divided updating data to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals.


Regarding claims 1-6, 8-9, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical they are not patentably distinct from each other because claims 1-6, 8-9 are generic to all that is recited in claims 2-5, 8-11 of the patent. That is claims 1-6, 8-9 are anticipated by claims 2-5 and 8-11 of the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakurai et al (WO 2020032200 A1);
Harada et al (JP 2020028121 A);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446